In the former opinion on this writ of error the court held that "the evidence considered as an entirety clearly does not show that the actual value of the property at the time of the loss or damage was even approximately the principal amount of damages awarded by the verdict and the judgment."
Upon a rehearing granted, the record has been again considered and it is now ordered and adjudged that if the plaintiff below shall, within ten days from the filing of the mandate of this court in the court below, enter a remittitur for one thousand dollars of the principal amount awarded as of the date of the judgment, and also one third of the amount allowed for attorney fees, the judgment shall stand affirmed as of the date thereof for the remainder; otherwise, the judgment shall stand reversed for a new trial. F. R.  N. Co. v. Webster, 25 Fla. 394, 5 So. 714; A. C. L. R. R. Co. v. Watkins, 99 Fla. 395, 126 So. 489.
It is so ordered.
DAVIS, C.J. AND WHITFIELD, BROWN AND BUFORD, J.J., AND ROWE, Circuit Judge, concur;
ELLIS, J., absent on account of illness. *Page 713 
                ON PETITION FOR SECOND REHEARING.